COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Rosa Serrano d/b/a The Lens Factory,          §              No. 08-16-00327-CV

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 7

 Pellicano Business Park, L.L.C.,              §            of El Paso County, Texas

                       Appellee.               §             (TC# 2013-DCV-3139)

                                            §
                                          ORDER



       Appellant, Rosa Serrano, has filed a motion to recuse the Court in the above-styled and

numbered appeal. She also requests that we transfer the appeal to the Third Court of Appeals in

Austin, Texas. The basis for the motion is that the Court denied Appellant’s petition for writ of

habeas corpus in cause number 08-17-00044-CV, styled In re Rosa Serrano. Appellant’s motion

is DENIED.

              IT IS SO ORDERED this 24th day of October, 2017.


                                            PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.